[Cite as State v. Craig, 2022-Ohio-3355.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


State of Ohio                                     Court of Appeals No. WD-22-001

         Appellee                                 Trial Court No. 2018CR0437

v.

Harold Jason Craig                                DECISION AND JUDGMENT

         Appellant                                Decided: September 23, 2022

                                            *****

         Paul A. Dobson, Wood County Prosecuting Attorney, and
         David T. Harold, Assistant Prosecuting Attorney, for appellee.

         Harold Jason Craig, Pro se.

                                            *****

         DUHART, J.

         {¶ 1} Appellant pro se, Harold Craig, appeals from a judgment entered by the

Wood County Court of Common Pleas, denying appellant’s second petition for

postconviction relief. For the reasons that follow, we affirm the judgment of the trial

court.
                             Statement of the Case and Facts

       {¶ 2} On September 20, 2018, appellant was indicted on one count of engaging in

a pattern of corrupt activity, which alleged eleven different incidents of corrupt activity;

one count of aggravated theft; and four counts of money laundering, one count of which

was dismissed before trial. The charges arose from a large-scale theft scheme in which

appellant embezzled more than $200,000 from the Perrysburg Heights Community

Association (“PHCA”), between August 1, 2012 and December 31, 2015.

       {¶ 3} Following a five-day trial, that began on January 27, 2020, a jury found

appellant guilty of one count of engaging in a pattern of corrupt activity, one count of

aggravated theft, and three counts of money laundering. Ultimately, after the court

conducted a merger analysis of the offenses, appellant was sentenced to serve seven years

in prison for engaging in a pattern of corrupt activity, and 36 months in prison for one

count of money laundering, with the sentences ordered to be served concurrently. In

addition, as reflected in the trial court’s April 3, 2020 nunc pro tunc judgment entry on

sentencing, appellant was ordered to pay restitution to the PHCA in the amount of

$258,000.

       {¶ 4} On appeal, appellant raised six assignments of error, one of which alleged

that appellant was deprived of his right to effective assistance of trial counsel. Although

this court rejected the majority of appellant’s claims, including his claims of ineffective

assistance of counsel, it did find that appellant’s money laundering convictions were

improper and, therefore, vacated those convictions.



2.
       {¶ 5} Appellant filed his first motion for postconviction relief on or about June 4,

2021. The trial court dismissed that motion on November 15, 2021.

       {¶ 6} Appellant filed his second motion for postconviction relief on November 24,

2021. In that motion, appellant contested the amount of restitution awarded and sought a

restitution hearing pursuant to R.C. 2929.18. In addition, he argued that his trial counsel

provided ineffective assistance of counsel for failing to request a restitution hearing. The

trial court denied appellant’s motion in an order filed on December 9, 2021. It is from

this order that appellant currently appeals.

                                    Assignment of Error

       {¶ 7} Appellant asserts the following assignment of error on appeal:

              I. Trial court’s refusal to have a restitution [hearing] is in violation of

       Ohio law and its constant errors in sentencing and it final judgement is also

       contrary to law. These plain errors result in a violation of Mr. Craig’s

       rights to his objection to restitution.

                                           Analysis

       {¶ 8} Appellant’s second postconviction petition concerns the denial of his request

for a restitution hearing, together with a related claim that his trial counsel was

ineffective for failing to object to the restitution amount that was ordered.

       {¶ 9} In considering this appeal, we must begin with the question of whether

appellant’s petition satisfied the jurisdictional requirement for review of a successive

petition under R.C. 2953.23(A). As this question involves a purely legal issue, a de novo



3.
standard applies to our review. See State v. Apanovitch, 155 Ohio St.3d 358, 2018-Ohio-

4744, 121 N.E.3d 351, ¶ 24 (concluding that a de novo standard of review applies to the

question of whether a court of common pleas possesses subject-matter jurisdiction to

entertain an untimely petition for postconviction relief).

       {¶ 10} The circumstances under which a petitioner may seek postconviction relief

are set forth under R.C. 2953.21(A)(1)(a). A person “who has been convicted of a

criminal offense * * * and who claims that there was such a denial or infringement of the

person’s rights as to render the judgment void or voidable under the Ohio Constitution or

the Constitution of the United States” may file a petition for postconviction relief “in the

court that imposed sentence, stating the grounds for relief relied upon, and asking the

court to vacate or set aside the judgment or sentence or to grant other appropriate relief.”

Id. “The process only allows for a ‘collateral civil attack on the judgment’ and is not a

means to relitigate the substantive issues raised in a direct appeal.” State v. Conway, 10th

Dist. Franklin No. 17AP-504, 2019-Ohio-2260, ¶ 12, quoting State v. Steffen, 70 Ohio

St.3d 399, 410, 639 N.E.2d 67 (1994).

       {¶ 11} R.C. 2953.21(A)(2) provides that a petition for postconviction relief “shall

be filed no later than three hundred sixty-five days after the date on which the trial

transcript is filed in the court of appeals in the direct appeal of the judgment of

conviction” that is challenged by the petition. Pursuant to R.C. 2953.23(A), “a court may

not entertain a petition filed after the period prescribed in [R.C. 2953.21(A)] or a second

petition or successive petitions for similar relief on behalf of a petitioner unless” one of



4.
the exceptions in R.C. 2953.23(A) applies. See also Apanovitch at ¶36. Thus, “a

petitioner’s failure to satisfy R.C. 2953.23(A) deprives a trial court of jurisdiction to

adjudicate the merits of an untimely or successive postconviction petition.” Id.

       {¶ 12} R.C. 2953.23(A) permits a prisoner to file an untimely, successive petition

for postconviction relief only under the following specific, limited circumstances. R.C.

2953.23 provides:

              (A) Whether a hearing is or is not held on a petition filed pursuant to

       section 2953.21 of the Revised Code, a court may not entertain a petition

       filed after the expiration of the period prescribed in division (A) of that

       section or a second petition or successive petitions for similar relief on

       behalf of a petitioner unless division (A)(1) or (2) of this section applies:

              (1) Both of the following apply:

              (a) Either the petitioner shows that the petitioner was unavoidably

       prevented from discovery of the facts upon which the petitioner must rely

       to present the claim for relief, or, subsequent to the period prescribed in

       division (A)(2) of section 2953.21 of the Revised Code or to the filing of an

       earlier petition, the United States Supreme Court recognized a new federal

       or state right that applies retroactively to persons in the petitioner's

       situation, and the petition asserts a claim based on that right.

              (b) The petitioner shows by clear and convincing evidence that, but

       for constitutional error at trial, no reasonable factfinder would have found



5.
       the petitioner guilty of the offense of which the petitioner was convicted or,

       if the claim challenges a sentence of death that, but for constitutional error

       at the sentencing hearing, no reasonable factfinder would have found the

       petitioner eligible for the death sentence.

              (2) The petitioner was convicted of a felony, the petitioner is an

       offender for whom DNA testing was performed under sections 2953.71 to

       2953.81 of the Revised Code or under former section 2953.82 of the

       Revised Code and analyzed in the context of and upon consideration of all

       available admissible evidence related to the inmate's case as described in

       division (D) of section 2953.74 of the Revised Code, and the results of the

       DNA testing establish, by clear and convincing evidence, actual innocence

       of that felony offense or, if the person was sentenced to death, establish, by

       clear and convincing evidence, actual innocence of the aggravating

       circumstance or circumstances the person was found guilty of committing

       and that is or are the basis of that sentence of death.

As there is no indication that DNA testing was involved in this case, R.C. 2953.23(A)(2)

clearly does not apply.

       {¶ 13} Under R.C. 2953.23(A)(1)(a), appellant must demonstrate that that he was

“unavoidably prevented from discovery of the facts upon which he must rely to present

the claim for relief” or that the United States Supreme Court recognized a new state or

federal right that applies retroactively to him. Appellant must also establish by clear and



6.
convincing evidence that, but for the alleged constitutional error at trial, no reasonable

factfinder would have found him guilty. R.C. 2953.23(A)(1)(b).

       {¶ 14} Appellant in this case argues only that his trial counsel was ineffective for

failing to request a restitution hearing and that the trial court erred in failing to hold such

a hearing. Appellant makes no assertion that he was unavoidably prevented from

discovering the facts alleged in support of the claims asserted in his petition for

postconviction relief. To the contrary, it is apparent that all of the facts alleged in

appellant’s petition were known or were readily available to him at the time of trial. Nor

does appellant allege that the United States Supreme Court has recognized a new state or

federal right that applies retroactively to him.

       {¶ 15} Because appellant has failed to establish the first prong under R.C.

2953.23(A)(1)(a), we need not determine whether he established the second prong under

R.C. 2953.23(A)(1)(b). See State v. Black, 10th Dist. Franklin No. 22AP-180, 2022-

Ohio-3119, ¶ 16.

       {¶ 16} Under the circumstances of this case, where appellant’s petition was

untimely and where appellant failed to satisfy the requirements of R.C. 2953.23(A)(1),

the trial court clearly lacked jurisdiction to consider the merits of the petition.

       {¶ 17} Even if appellant’s postconviction petition were timely filed, his claims are

barred by the doctrine of res judicata. Res judicata “bars the assertion of claims against a

valid, final judgment of conviction that have been raised or could have been raised on

appeal.” State v. Anderson, 10th Dist. Franklin No. 14AP-61, 2014-Ohio-3699, ¶ 8,



7.
citing State v. Ketterer, 126 Ohio St.3d 448, 2010-Ohio-3831, 935 N.E.2d 9, ¶ 59.

(Additional citation omitted.) “Issues regarding the determination of restitution are

matters that could have been raised in [appellant’s] direct appeal[;] [b]ecause appellant

did not raise those issues in that appeal, res judicata bars their consideration now.”

Anderson at ¶ 10. (Additional citations omitted.) We find that appellant’s claims of

ineffective assistance of counsel, based entirely on trial counsel’s alleged failure to object

to the amount of restitution that was ordered, are likewise barred, because those claims

could have been, but were not, raised on direct appeal.

       {¶ 18} For all of the foregoing reasons, appellant’s assignment of error is found

not well-taken. The judgment of the Wood County Court of Common Pleas is affirmed.

Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                         Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




8.
                                                                              State of Ohio
                                                                      v. Harold Jason Craig
                                                                               WD-22-001




Thomas J. Osowik, J.                             ____________________________
                                                         JUDGE
Christine E. Mayle, J.
                                                 ____________________________
Myron C. Duhart, P.J.                                    JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE



          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




9.